Citation Nr: 0033735	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 15, 1998, 
for the award of disability compensation benefits for 
degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
December 1957 to December 1959.

In May 1999, a hearing officer at the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, granted the veteran's claim for service connection 
for degenerative disc and joint disease of the lumbar spine 
and assigned a 60 percent rating effective from May 15, 1998.  
The veteran appealed to the Board of Veterans' Appeals 
(Board) for an earlier effective date.


FINDINGS OF FACT

1.  The veteran, who served on active duty in the military 
from December 1957 to December 1959, filed his initial claim 
for service connection for a low back disability on November 
9, 1981; the RO subsequently denied his claim in 
December 1981 and again later that month after considering 
additional evidence.  Although appropriately notified of the 
decisions, he did not timely appeal.

2.  In August 1983, the RO denied the veteran's petition to 
reopen the claim and notified him of the decision in 
September 1983.  He again did not timely appeal.

3.  On May 15, 1998, the veteran filed another petition to 
reopen his claim, and the RO subsequently granted service 
connection for the low back disability in May 1999 and 
assigned a 60 percent rating effective from May 15, 1998, 
the date of receipt of his most recent petition to reopen the 
claim.



CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
May 15, 1998, for the award of disability compensation 
benefits for degenerative disc and joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (2000) (to the same effect).  
Otherwise, in cases where the application was not filed until 
more than one year after service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.

The Board notes additionally, however, that when, as here, 
there have been prior decisions by the RO denying the benefit 
at issue, and the veteran did not timely appeal those 
decisions, then they are final and binding on him based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).  Any subsequent claim 
based upon the same factual basis may not be considered as 
grounds for assigning an earlier effective date retroactive 
to the time of those earlier decisions.  Id., see also 
38 C.F.R. § 3.400(q)(1)(ii) (2000) (where new and material 
evidence, other than service department records, is received 
after a prior final disallowance, the effective date will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later); Melton v. West, 13 Vet. App. 442 
(2000).

This is critically important in this appeal because, although 
the veteran filed his original claim for service connection 
for his low back disability on November 9, 1981, and now 
wants an effective date retroactive to that point in time, 
this is not legally permissible.  See Wright v. Gober, 10 
Vet. App. 343 (1997).  This is so because he did not timely 
appeal either of the RO's December 1981 decisions denying his 
initial claim-despite being appropriately apprised of his 
procedural and appellate rights.  See Best v. Brown, 
10 Vet. App. 322, 325 (1997) (for a VA decision to become 
final and binding, it is required that the claimant receive 
written notification of the decision); see also 38 U.S.C.A. 
§ 5104(a) (West 1991); 38 C.F.R. §§ 3.103(b), 19.25 (2000) 
(the written notification must explain the reasons for the 
decision and apprise the claimant of his procedural and 
appellate rights).  

Only when the claimant does not receive proper notification 
of the decision denying his claim does the one-year limit for 
timely appealing the decision not begin to run.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 
Vet. App. 518 (1994).  There is no indication that the 
veteran did not receive the required notice in January 1982.  
Consequently, the December 1981 RO decisions are final and 
binding.

The veteran also did not timely appeal a later RO decision in 
August 1983 that denied his petition to reopen the claim for 
service connection for his low back disability-despite being 
appropriately notified in September 1983 of his procedural 
and appellate rights.  Thus, that decision is final and 
binding on him as well, also precluding an effective date 
retroactive to that point in time.  Id.

It was not until many years later, on May 15, 1998, that the 
veteran filed another petition to reopen his claim, and the 
RO subsequently granted service connection for the low back 
disability in May 1999 and assigned a 60 percent rating 
effective from May 15, 1998, the date of receipt of the 
petition to reopen the claim.  Under the circumstances of 
this case, that is the correct effective date.  See 38 C.F.R. 
§ 3.400(r) (when a claim is denied and not appealed, the 
effective date for an award subsequently made is the date of 
receipt of the reopened claim or date entitlement arose, 
whichever is later). 

The veteran alleged in a statement recently received at the 
Board in October 2000 that he did not appeal the RO's initial 
1981 decisions because his veterans service officer in Saline 
County, Arkansas, mistakenly told him that VA had all of the 
medical and other evidence necessary to adjudicate his claim 
and grant the benefit that he was requesting and, therefore, 
that he did not need to do anything else.  The veteran also 
said that he did not question what his veterans service 
officer told him because he thought that his word was final, 
which in turn caused him not to do anything further 
concerning his claim until May 15, 1998.  But even were 
the Board to assume, purely for the sake of argument, that 
this in fact occurred and he relied on the statements of the 
veterans service officer to his detriment, this argument is 
rooted in equity and still, unfortunately, does not provide a 
legal basis for assigning an earlier effective date under the 
governing law and regulation.  See Smith v. West, 13 Vet. 
App. 525, 528-29 (2000).

Further, in a September 2000 written statement the veteran's 
representative seems to argue, citing McCormick v. Gober, 14 
Vet. App. 39 (2000), that an earlier effective date is 
warranted because the VA did not satisfactorily develop the 
veteran's service medical records at the time of his original 
claim.  The McCormick Court simply remanded that case to the 
Board with four questions, responses to which the Court 
thought would be helpful to its review of the matter.  See 
McCormick, 14 Vet. App. at 44-45.  Although the McCormick 
Court did not issue a precedential decision, the Board will 
address the representative's contentions in light of the 
questions asked by the Court in McCormick.  

The Board notes that the current VA Adjudication Procedure 
Manual, M21-1 fire-related-case provisions were not in effect 
at the time the December 1981 denial.  See M21-1, Part III, 
4.23 (Change 41, July 12, 1995).  Instead, the procedure for 
fire-related cases in effect at the time of the December 1981 
rating action was to request additional information "either 
on the VA Form 07-3101 or on [a] GSA form."  See M21-1, 
6.04(e) (Change 150, Jan. 24, 1977). 

Assuming these provisions were authorized by law, the Board 
finds that the fire-related procedures were applicable to 
this case.  The Board notes that the veteran had fire-related 
service, as noted on the National Personnel Records Center 
(NPRC) December 1981 response to a request for information 
(VA Form 60-3101-3).  That is to say, his service medical 
records were destroyed in a 1973 fire at the NPRC.  Also, no 
medical records were found to be on file at the NPRC.  

The Board further finds that the applicable provisions were 
complied with in this case.  Additional information was 
supplied on the original VA Form 3101 that was sent to the 
NPRC.  In his original claim, the veteran had reported 
treatment for his back in June 1959 at the Valley Forge Army 
Hospital.  Thus, when the RO sent the request for information 
to the NPRC, it noted that the veteran had reported treatment 
for his back in June 1959 at the Valley Forge Army Hospital.  
As a result, the NPRC attempted to reconstruct the service 
medical records.  

In its December 1981 response, the NPRC attached morning 
reports from the Valley Forge Army Hospital dated in May, 
June, and July 1959, which indicated that the veteran had 
received treatment.  However, as noted in the December 18, 
1981, rating decision denying the claim, these records did 
not reveal the illness or injury for which the veteran was 
hospitalized.  Based on the foregoing, the Board finds the 
veteran's representative's assertions that the RO never made 
an attempt to obtain the Valley Forge Hospital records to be 
without merit.  

Further, the veteran's representative, in the September 2000 
written statement appears to indicate that an earlier 
effective date is warranted because VA medical treatment 
records for the period immediately following the veteran's 
separation from service were only recently requested.  
However, the filing of a formal claim is a prerequisite to 
accepting treatment records as informal claims.  38 C.F.R. 
§ 3.157(a) (2000).  Therefore, as the veteran did not file a 
formal claim for compensation for the back until 1981, many 
years after he separated from service in 1959, VA treatment 
records dated shortly after the veteran's separation cannot 
serve as a basis for an earlier effective date.


ORDER

The claim for an effective date earlier than May 15, 1998, 
for the award of disability compensation benefits for 
degenerative disc and joint disease of the lumbar spine is 
denied.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

